Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 29, 2016

                                       No. 04-16-00566-CR

                          EX PARTE GEORGE RODRIGUEZ, JR.,
                                      Appellant

                  From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 14-03-11476-CR
                      The Honorable Camile G. Dubose, Judge Presiding


                                         ORDER

Sandee Bryan Marion, Chief Justice
Marialyn Barnard, Justice
Patricia O. Alvarez. Justice

         Appellant filed his brief on October 24, 2016, and the State’s brief was due on November
14, 2016. Because the State did not file an appellee’s brief or a motion for extension of time, this
court issued an order on November 21, 2016 in which we ordered the State to file an appellee’s
brief, if it desired to do so, and a reasonable explanation for failing to timely file the brief no
later than ten days from the date of our order (December 1, 2016). Our order cautioned the State
that if no appellee’s brief or response was filed within ten days, the appeal would be set for
submission without a State’s brief. Neither the brief nor a response was filed.

        After the appeal came at issue, the State filed a motion on December 9, 2016 asking for
an extension of time in which to file the State’s brief. In the motion, the State did not explain
why it failed to respond to our November 21, 2016 order. Accordingly, on December 14, 2016,
this court issued an order denying the State’s motion and submitting this appeal without benefit
of the State’s appellee’s brief.

        Despite the State’s failure to respond to our November 21, 2106 order and the clear
language of our December 14, 2016 order denying the motion for an extension of time and
setting this appeal for submission, the State filed its appellee’s brief on December 21, 2016.

       The State’s appellee’s brief is ORDERED stricken and will not be considered on appeal.
It is so ORDERED on December 29, 2016


                                              PER CURIAM




ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court